Citation Nr: 0428543	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-24 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of cold 
injury with toenail fungus and edema of both ankles.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alpha Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
February 1950, and from October 1950 to January 1952.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.

The Board notes that in a statement received by VA on October 
1, 2001, the veteran initially requested a hearing before the 
RO.  A hearing was scheduled, but the veteran later withdrew 
the request.  Additionally, the veteran did not request a 
hearing before the Board on appeal.  As the veteran's right 
to a hearing was properly addressed, the matter is now 
properly before the Board.

FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim for service connection 
for residuals of cold injury, has not submitted additional 
evidence, and has not identified any additional evidence to 
support his claim.

3.  The veteran does not have a current disability for 
residuals of cold injury that is related to his active duty 
service.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 has been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 
3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).


2.  Cold injury residuals affecting the veteran's feet were 
not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran contends that service connection for residuals of 
cold injury with toenail fungus and edema of both ankles is 
warranted because of the severe weather conditions that he 
endured during his term of service in the Korean Conflict.  
For the reasons discussed below, the Board concludes that the 
veteran is not entitled to service connection for residuals 
of cold injury.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2003).  Further, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  It is not enough for a 
veteran to prove only in-service injury.  There must be 
evidence of a chronic disability resulting from that injury.  
38 C.F.R. § 3.303(a).  If such evidence is non-existent, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
veteran's claims must be accompanied by evidence establishing 
that the veteran currently has the claimed disability and 
that there is a relationship or connection between that 
disability and a disease or injury incurred in service.  38 
U.S.C.A. § 1110 (West 2002); see also Chelte v. Brown, 10 
Vet. App. 268 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(holding that there can be no valid claim "in the absence of 
proof of a present disability"); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

For injuries that were alleged to have occurred during 
combat, 38 U.S.C.A. § 1154(b) (West 2002) lightens the burden 
of establishing service connection.  Section 1154(b) 
provides, in pertinent part:


In the case of any veteran who engaged in combat 
with the enemy in active service with a military, 
naval, or air organization of the United States 
during a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying 
service-connection in each case shall be recorded 
in full.

38 U.S.C.A. § 1154(b) (West 2002); see also 38 C.F.R. § 
3.304(d) (2003).
With regard to the propositions set forth in 38 U.S.C.A. 
§ 1154(b), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has explained that 
Section 1154(b) does not create a presumption that a 
combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  Section 1154(b) simply provides a factual basis 
upon which a determination can be made that a particular 
injury was incurred in service, but not a basis to link 
etiologically the injury in service to the current 
condition.  Cohen v. Brown, 10 Vet. App. 128, 137-38 
(1997).  The veteran must still meet his evidentiary 
burden with respect to service connection.  Collette, 82 
F.3d at 392.  Consequently, in demonstrating a current 
disability or nexus to service connection the veteran 
must provide competent medical evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995). 

The Court in Collette, supra, set forth a three-prong 
analysis based on the provisions contained in 38 U.S.C.A. § 
1154(b).  First, it must be determined whether the veteran 
has proffered satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease.  The 
Collette Court explained that "satisfactory evidence" is 
credible evidence that would allow a reasonable fact-finder 
to conclude that the alleged injury or disease was incurred 
in or aggravated by the veteran's combat service.  Second, it 
must be determined whether the proffered evidence is 
consistent with the circumstances, conditions, or hardships 
of such service.  If these two prongs are met, the Secretary 
"shall accept" the veteran's evidence as sufficient proof 
of service-connection, even if no official record of such 
incurrence exists.  38 U.S.C.A. § 1154(b); Collette, 82 F.3d 
at 392.   "Thus, if a veteran satisfies both of these 
inquiries mandated by the statute, a rebuttable factual 
presumption arises that the alleged injury or disease is 
service-connected."  Id.  The third prong of the analysis 
provides that this presumption of service connection my be 
rebutted by "clear and convincing evidence to the 
contrary."  38 U.S.C.A. § 1154(b).

In reviewing the record as a whole, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt that 
exists because of an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

The Board finds that 38 U.S.C.A. § 1154(b) is inapplicable to 
the veteran.  The record reveals that the veteran served in 
the United States Marine Corps as a proof technician for 
mobile artillery (rockets).  The veteran received the Korean 
Service Medal with one bronze star and the United Nations 
Medal for his service during the Korean Conflict.  Although 
such medals denote heroic service to the government, they do 
not, as would such medals as the Combat Infantryman's Badge 
or the Purple Heart, indicate that the veteran was in combat.  
Furthermore, the veterans' service medical records fail to 
indicate that the veteran was in combat.  Consequently, the 
Board concludes that the veteran is not a combat veteran and, 
therefore, Section 1154(b) does not apply to the instant 
matter.  38 U.S.C.A. § 1154(b); Collette, supra.  

Even assuming the veteran suffered an in-service cold injury 
during the Korean Conflict, there is no competent medical 
evidence of record establishing a relationship between the 
veteran's current disability and any such injury during 
service.  

As previously stated, the veteran's service records indicate 
that the veteran served during the Korean Conflict from 
October 1950 to January 1952.  The veteran's service medical 
records, however, do not contain any indication that he had 
complaints, diagnoses, or treatment for cold injury during 
that period of time.  The veteran's medical examination for 
separation from service in February 1950 notes that the 
veteran was treated for catarrhal fever in March 1947 and was 
diagnosed with cryptorchism in August 1948.  The veteran's 
service medical records further indicate that he suffered 
from cellulitis of the left eye in 1947.  Based on these 
medical records, it is evident that the veteran entered into 
his second term of active service duty in October 1950 with a 
history of only catarrhal fever, cryptorchism, and cellulitis 
of the left eye.  

The veteran also submitted to service examinations in October 
1950, January 1952, and June 1952, in which the examining 
military physicians noted that the veteran's health systems 
were "normal"; the records reflect that the veteran did not 
complain of any injuries to his feet during these 
examinations and was not found to have a foot disability upon 
discharge from his second period of active duty.

The medical records generated as a result of examinations the 
veteran received from private physicians indicate that the 
veteran sought medical assistance for alleged residuals of 
cold injury almost forty years after he was discharged from 
service.

In a statement dated January 21, 2001, the veteran's private 
physician noted that the veteran sought medical treatment for 
pain associated with cold exposure involving several toes.  
The statement further indicates that the veteran informed his 
treating physician that while serving in the military during 
the Korean Conflict in November or December of 1951 he 
suffered severe frostbite.  The veteran explained that he was 
able to recover from the condition, but that he had been 
plagued with chronic pain involving the toes and feet since 
that time.  Based on the veteran's assertions, his treating 
physician concluded that the veteran was suffering from post-
frostbite syndrome with chronic pain of both feet, secondary 
to cold exposure in the military.

In a letter dated March 14, 2001, another private physician 
stated that the veteran suffered from toenail fungus and 
edema in his lower extremities.  The physician explained that 
the veteran's condition was caused by cold weather exposure 
as a result of his service in the Korean Conflict.  The 
private physician also indicated in the letter that he did 
not personally diagnose the veteran by performing a biopsy of 
the toenail lesions.  

The March 14, 2001 letter, in which the veteran's private 
physician concluded that the cause of the veteran's ailments 
was cold injury suffered during the Korean Conflict, is 
inconsistent with the conclusions of the VA examiner who 
examined the veteran on June 28, 2001.  The veteran informed 
the examiner that he was in the Korean Conflict about 60-65 
miles north of Engy from January 1951 to January 1952.  The 
veteran further explained that while stationed in Engy his 
feet turned blue, numb, and that they were tingling.  He did 
not receive medical treatment at that time.  The veteran 
stated that he continued to work with his feet in this 
condition and, as a result, they turned wrinkly and red.  The 
veteran informed the examiner that he would have pain in his 
feet if he stood for over one or two hours; in such 
instances, the veteran would have to sit down.  The veteran 
stated to the examiner that he has always lived in Florida.

The examiner noted that hair growth was absent on the distal 
third of the veteran's legs and that there was no evidence of 
any fungal infections or any other type of infection.  The 
physician also noted that the veteran had onychomycosis of 
the bilateral first toenail and of the fourth right toenail.  
The veteran was diagnosed as having, among other ailments, 
onychomycosis of the toenails and osteoarthritis of both 
feet.  The examiner further noted that the skin of the 
veteran's lower extremities was normal for someone of the 
veteran's age and he opined that the condition of the 
veteran's feet could be age-related.  The VA physician 
further explained that he could not conclude, without 
evidence indicating that the veteran had in fact been exposed 
to severe cold weather conditions, that the veteran's 
onychomycosis of the toenails and osteoarthritis of both feet 
were the results of cold weather exposure during the Korean 
Conflict.

The United States Court of Appeals for Veterans' Claims has 
held that when the Board is presented with conflicting 
physicians' opinions regarding the diagnosis and treatment of 
the veteran, the Board is not required to automatically 
afford more credibility or accept the opinion of the 
veteran's treating physician.  Owens v. Brown, 7 Vet. App. 
429 (1995); see also Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  When the record indicates that the VA examiner's 
opinion is supported by the record (i.e., service medical 
records) and the private physician's claim is based on a 
history provided by the veteran, then the Board can give more 
weight to the examiner's opinions.  Owens, 7 Vet. App. at 
433.  

In reaching their conclusions that the veteran's cold weather 
injuries were the result of the weather the veteran endured 
during the Korean Conflict, the veteran's private physicians 
relied only upon the veteran's unsupported claim that he was 
exposed to severe cold weather while in the Korean Conflict.  
The veteran's service medical records do not support the 
physicians' opinion.  The service medical records do, 
however, support the examiner's opinion.  The veteran's 
service medical records fail to indicate that the veteran 
suffered from cold injury or that he sought treatment for 
residuals of cold injury during the period he served in the 
United States Marine Corps.  As the service medical records 
are void of any complaints of residuals for cold injury, the 
veteran's private physicians' opinions must be based solely 
upon the history as related by the veteran.  Thus, the Board 
is not bound to accept the medical opinion of the physicians.  
See DeSousa v. Gober, 10 Vet. App. 461 (1997).  

The Board further notes that the veteran did not seek medical 
assistance for alleged residuals of cold injury until almost 
forty years after he was discharged from service.  
Consequently, the Board finds that the evidence presented 
does not show continuity or chronicity of symptoms since the 
time of his discharge from his last period of service.  Thus, 
service connection for residuals of cold injury is denied.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt. As the preponderance of the 
evidence is against the veteran's claims the doctrine does 
not apply.  Gilbert, 1 Vet. App. 49.

II. Compliance with the Veterans Claims Assistance Act (VCAA)

In reviewing the veteran's claims, the Board has considered 
the provisions of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits. This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, § 7(a), 114 Stat. at 2099-2100; see 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).    Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45, 620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2000).

Pursuant to 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the veteran and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  In the instant matter, 
the veteran has been so notified by RO letters dated November 
7, 2000, and January 21, 2004.  The Board finds that the 
information contained in the letters satisfied the 
requirements of 38 U.S.C.A. § 5103 in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  Specifically, the January 21, 2004 
letter informed the veteran that: (1) the evidence needed to 
substantiate the veteran's claim was evidence that 
established that his current disability was a result of 
disease or injury incurred in service, which included 
evidence that he was subjected to extreme cold weather, in 
addition to the name of the VA medical facility where he 
received medical care and the date on which he received that 
care; (2) VA would obtain relevant records from any Federal 
agency and relevant records identified by the veteran; and 
(3) the veteran was responsible for supplying VA with 
sufficient information to obtain relevant records on his 
behalf and was ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The Board notes that although the 
Court in Pelegrini I and again in Pelegrini II indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. § 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

The Board further notes that veteran has not indicated nor 
does the claims file indicate that there are additional 
sources of pertinent evidence that support his claims.  In 
fact, the veteran has asserted that there exists no evidence 
to verify that he suffered cold injury while in service.  In 
March 2004, the veteran explained that there is "no 
additional evidence to submit  ***.  I have addressed the 
fact that the only evidence that exists is the fact that my 
Military records indicate that I served in Korea.  This in 
itself should suffice to support my claim."  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Concerning the timing of the Section 5103(a) notice, the 
Board acknowledges that the November 2000 letter was sent to 
the veteran before the enactment of the VCAA and, thus, 
strictly speaking, was not issued pursuant to Section 
5103(a).  The Board also acknowledges that the January 2004 
letter was sent to the veteran after the RO's August 2001 
decision that is the basis for this appeal.  The Board notes 
that the Court acknowledged in Pelegrini at 120 that where 
the Section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  

In this case, the claim was filed in April 2000, prior to the 
enactment of the VCAA in November 2000.  Thus, the Section 
5103(a) notice was not mandated at the time of the claim.  
Unfortunately, in this case, the Section 5103(a) notice was 
not given to the veteran between November 2000 and the 
issuance of the RO's decision in August 2001.  Nonetheless, 
in this case, the veteran has been given content-complying 
notice and proper subsequent VA process.  Moreover, he has 
reported relatively recently that there is no additional 
evidence to submit.  Consequently, the Board concludes that 
the timing of the section 5103(a) notice does not, in fact, 
prejudice the veteran in this case.  He has been given 
content-complying notice and ample opportunity to provide 
information and evidence to VA prior to the issuance of the 
Board's decision.  

Pursuant to 38 C.F.R. § 3.159(b) (2003), VA's duty to assist 
in the development of a claim includes the duty to make as 
many requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The Board finds that the 
RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  In this 
regard, the Board notes again that the veteran has asserted 
that the residuals of cold injury were incurred during his 
last period of active duty service. The records generated 
during that period have been obtained, reviewed, and 
considered by the RO and by the Board.

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtain 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, and the 
statements he has filed.  He has not provided information 
concerning additional evidence -- such as the names of 
treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related - 
- which has not been obtained.  The Board further notes that 
in a statement received by VA on October 1, 2001, the veteran 
initially requested a hearing before the RO to present 
additional evidence.  The veteran later withdrew the request 
for a hearing before the RO.  The veteran also did not 
request the right to have a hearing before the Board.

Pursuant to 38 C.F.R. § 3.159(c)(4) (2003), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.356(a) (2003).  A VA examination occurred on June 28, 
2001.  As previously stated, the examiner explained that 
without evidence to show that the veteran was exposed to 
severe cold weather conditions he could not conclude that the 
veteran's condition was the result of cold injury.  Based 
upon the clear findings of the examiner, the Board finds that 
no further examinations are necessary to make a decision on 
the veteran's claims as the examinations already provided 
were adequate to decide the claims herein under 
consideration.  Consequently, we reject the veteran's request 
for an additional VA examination to better determine 
entitlement to benefits sought on appeal as submitted by the 
veteran's representative in its August 2004 Written Brief 
Presentation.

After reviewing the record, the Board concludes that VA has 
satisfied its duty to notify the veteran of evidence 
necessary to substantiate his claim and to assist the veteran 
in developing his claim and no further action is necessary to 
meet the requirements of the VCAA and applicable implementing 
regulations.

ORDER

Service connection for residuals of cold injury is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



